Judge Clark
concurring:
I concur in the result, but I do not agree that there was not sufficient evidence to justify the submission of the contributory negligence issue to the jury. It appears from the evidence that after seeing the defendant’s vehicle approaching around a curve the plaintiff ceased looking ahead and looked in two rearview mirrors (first the one inside the cab and then the one outside the cab) before again looking in the direction of his travel. The evidence was sufficient to justify the submission of the contributory negligence issue to the jury. The jury could have found that if plaintiff had maintained a rea*108sonable lookout ahead he should have seen the oncoming vehicle when it approached and entered his traffic lane and by proper control could have avoided the collision.
I agree there was no evidence that plaintiff’s vehicle was across the center of the highway, and therefore the trial court erred in instructing the jury that it could find plaintiff con-tributorily negligent in failing to yield one-half of the traveled portion of the highway to defendant’s oncoming vehicle. The evidence does not disclose the distance of defendant’s vehicle across the center of the highway.